Citation Nr: 0503821	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  00-12 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1. Entitlement to service connection for claimed 
posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for the claimed 
residuals of shoulder shell fragment wounds.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from July 1951 to April 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 1999 and September 2004 RO rating 
decisions.  

During the course of his appeal, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge in January 
2005.  

It also is noted that the undersigned Veterans Law Judge has 
granted the representative's motion to advance the veteran's 
case on the docket at the Board.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

VA will notify the veteran and his accredited representative 
if further action is required on his part.  




REMAND

The veteran seeks service connection for claimed PTSD.  He 
asserts that he experienced traumatic and stressful events 
during the Korean War.  

The veteran also seeks service connection for bilateral 
shoulder shell fragment wound residuals.  

At the outset, the Board notes that in the September 2004 
rating decision, the RO denied the veteran's claim of service 
connection for bilateral shoulder shell fragment wounds.  

Thereafter, VA contacted the veteran in September 2004 to 
determine if he wished to pursue the claim.  The veteran 
replied affirmatively that he wanted to continue the claim.   
The September 2004 correspondence from the veteran following 
the VA's phone call regarding his shoulder claim, and 
testimony in his January 2005 Board hearing is considered 
further indication that he wishes to continue his claim.  

A review of the record does not show that the issue has been 
made the subject of a Statement of the Case, and it should 
be.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The Board may not address the issue until a Statement of the 
Case has been sent.  38 C.F.R. § 20.200 (2004); Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997). 

As such, the RO is now required to send the veteran a 
Statement of the Case as to this issue in accordance with 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2004).  

Additionally, with regards to the veteran's claim of service 
connection for PTSD, the veteran also asserts that he was 
recently treated by VA physicians for his PTSD.  

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

Under the VCAA, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103 A(b).  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should take appropriate action 
to send the veteran and his 
representative a Statement of the Case as 
to the issue of service connection for 
the residuals of shoulder shell fragment 
wounds.  They should be advised that a VA 
Form 9 or Substantive Appeal must be 
submitted in a timely fashion in order to 
obtain appellate consideration of this 
issue.  

3.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), not 
already submitted, which have treated him 
for his claimed PTSD and shoulder wound 
residuals.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

4.  In addition, the RO should attempt to 
obtain VA treatment records described by 
the veteran during his recent hearing.   

5.  The RO should then readjudicate the 
issue of service connection for PTSD.  If 
any benefit sought on appeal remains 
denied, the RO should issue a 
Supplemental Statement of the Case, and 
the veteran and his representative should 
be afforded time in which to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




